DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Kim et al., US 9,190,636 B2. 
  
Regarding Claim 1;
Kim  discloses a secondary battery comprising:  5an electrode assembly (Claim 1, Abstract, line 1, Figures 1A &B); a case accommodating the electrode assembly (Claim 1, Abstract, line 3, Figures 1A&B, item 140); a cap plate coupled to a top portion of the case (Claim 1, Abstract, Figures 1A&B, item 151); an electrode terminal (Figures 1A&B, items 122 and 123) electrically connected to the electrode assembly and comprising a terminal pillar passing through the cap plate (Claim 1, Figures 1A&B, Figure 2, item 123c), and an extension part 10extending horizontally from a top end of the terminal pillar (Figures 1A&B, Figure 2, item 123a); a terminal plate electrically connected to the electrode terminal (Abstract, Figures 1A&B, items 122); an insulation member between the terminal plate and the cap plate (Figures 1A&B, items 154 and 152, Insulation members – sealing gasket is also considered insulating member); and a fuse part defined by a portion of the extension part and the terminal plate that are connected to each other and located on the insulation member. (Figures 1A&B, Figure 2, items 123a, 123g, fusing member).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale











 The limitation of “”a fuse part defined by a portion of the extension part and the terminal plate that is welded to each other and located on the insulation member” is considered product-by-process limitation. Pursuant MPEP 2113 I. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. The claim limitation recites structure of the fuse which is taught by Kim. The fuse region taught by Kim is structurally the same as one formed by welding. Therefore, this limitation is taught by Kim.
 




Regarding Claim 5;
Kim discloses all limitations of claim 1. Kim also discloses a portion of the terminal pillar, which protrudes to an upper portion of the cap plate, contacts the insulation member (Figure 1B. items 123c, terminal pillar protruding from the cap plate and in direct contact with items 154 and 152, Insulation members).  



Regarding Claim 6;
Kim discloses all limitations of claim 1. Kim also discloses the extension part extends to an upper portion of the insulation member (Figure 1B, items 123a extension part is bent horizontally and physical on an upper portion of the insulating member (item 154) Column 6, lines 14-17).  


Regarding Claim 7;
Kim discloses all limitations of claim 1. Kim also discloses a gasket coupled between the terminal pillar and the cap plate under the cap plate (Figure 4B, items 155 and 152, lower insulating member with gasket under the cap plate and gasket coupled with terminal pillar 123c).  













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
   Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 9,190,636 B2  in view of  Seong et al. US 2016/0079571 Al. 


Regarding Claim 2;
Kim discloses all limitations of claim 1. Kim also discloses the terminal plate comprises: a first area located at a center of the terminal plate (Figure 1B, A, item 122b) and connected to the extension part (item 123a); and a second area located outside of the first area and having a thickness greater than a thickness of the first area (Figure 1B, B, item 122, second area of the teaching of Kim is larger than the first area).  

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
[AltContent: textbox (A- 122b First area)][AltContent: arrow][AltContent: textbox (B- second area (122))]








Kim does not discloses a first area located at a center of the terminal plate (Figure 1B, A, item 122b) and welded to the extension part (item 123a). Kim discloses the first flange 123a maybe outwardly bent from the body part 123c by riveting, and thus it may be compressed on the first terminal protrusion part 122b.  

Seong teaches electrode tab may be electrically connected to the first electrode plate, a second electrode tab may be electrically connected to the second electrode plate, the can and the cap plate may be in contact with each other and are welded (Paragraph [0024]).

The welding is yielding the better results as riveting making electrical connection between parts. It would have been obvious by a person skilled in the art to connect parts with a different method known in the art that predictably yields better results. The welding is performed to generate a better electrical connection (Pursuant MPEP 2143 C. use of known technique to improve similar devices (Methods, or Products) in the Same Way.)


 
Regarding Claim 3;
Kim as modified discloses all limitations of claim 2. While Kim does not explicitly teach that the thickness of the first area is the same as a thickness of the extension part, Kim's drawing shows the two thicknesses being equal (Figure 1B, the thickness of item 122b is the same as the width (A thickness) of the extension area 123a).  

Furthermore, Pursuant to MPEP 2144.04  IV. (A), In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

Regarding Claim 4;
Kim as modified discloses all limitations of claim 2. Kim discloses the first area has a hole 25through which the electrode terminal passes, and a width of the hole is the same as a width of the extension part (Figure 1B, Column 4, lines 65-67, first area hole 122a is sized and shaped to the extension part (connection terminal 123a).  





Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 9,190,636 B2  in view of Seong et al. US 2016/0079571 Al further in view of Kajita JP 2017139079 A. 

Regarding Claim 8;
Kim as modified discloses all limitations of claim 2. Kim as modified does not disclose a 10connection plate electrically connected to the terminal plate; and a bus bar electrically connected to the connection plate.  

Kajita a 10connection plate electrically (Figure 2, item 7, external terminal plate a.k.a. connection plate),  connected to the terminal plate; and a bus bar electrically connected to the connection plate (Page 3, Paragraphs [ 2 and 3].  
Kajita teaches the external terminal 7 is a plate-like member configured by bending a conductive metal plate such as aluminum. The external terminal 7 is a terminal fastening part 73 to which the connection terminal 8 is connected; As a result, one end of the bus bar is electrically and mechanically connected to the connection terminal 8, and the other end of the bus bar is electrically and mechanically connected to an external terminal).  

It would have been obvious before the effective filing date of the invention to modify the teaching of the Kim as modified and incorporate the teaching of the Kajita to include bus bar and a connection plate electrically connected to the terminal plate. The bus bar is included in the assembly to which a plurality of batteries are connected in order to make a secondary battery have high capacity and high output (Page 2). 


Regarding Claim 9;
Kim as modified discloses all limitations of claim 8. Kim as modified does not disclose the connection plate comprises:  15a terminal connection portion electrically connected to the second area; a bus bar connection portion electrically connected to the bus bar; and a vent portion between the terminal connection portion and the bus bar connection portion.  

Kajita discloses the connection plate (Figure 2, item 7, external terminal plate a.k.a. connection plate), comprises:  15a terminal connection portion electrically connected to the second area (Figure 2, item 73, terminal fastening part, Page 3, Paragraph [2])); a bus bar connection portion electrically connected to the bus bar (Figure 2, item 82, Page 3, Paragraph [2 and 3]) and a vent portion (Lid 3 is provided with a gas release valve 3a; gas release valve, a.k.a. vent).  
 
Kim also discloses a vent portion (Figure 1B, item 256, Column 2, line 28). 

Neither Kim nor Kajita disclose the position of the vent between the terminal connection portion and the bus bar connection portion. Pursuant MPEP 2144.04 VI C . It is not inventive to change the position of the same device from one positon to the another positon (Rearrangement of Parts). It would have been obvious that the claimed invention vent would perform the teaching of  Kim and Kajita
  
 It would have been obvious before the effective filing date of the invention to change the position of the vent subject of teaching of Kajita and Kim close to the bus. This would have resulted in effective venting before the gas reaches the bus bar connections.


Regarding Claim 10;
20Kim as modified discloses all limitations of claim 9. Kim as modified discloses the vent portion is on the insulation member (Figure 1B, items 256 and 155, the vent 256 and the insulation member, the vent is in higher physical location that the insulation member, therefore it is physically on the insulation member). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mitra Yoonessi whose telephone number is (571)272-9190.  The examiner can normally be reached on M-F 7:30am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       

/MITRA YOONESSI/Examiner, Art Unit 1721                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721